Opinion issued November 23, 2004










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01069-CV
____________

IN RE JULIE ANN HOBBS, Relator




Original Proceeding on Petition for Writ of Mandamus




CONCURRING MEMORANDUM  OPINION
          The mandamus record presented to this Court challenges the trial judge’s denial
of relator’s plea to the trial judge’s exercise of subject-matter jurisdiction over an
original petition affecting the parent-child relationship and entering temporary orders
pertaining to T.L.H., a child.  Except in instances that do not apply here,
 a trial
court’s ruling on a plea to the jurisdiction is a question of law that is reviewable by
ordinary appeal under the de novo standard of review.  Tex. Dep’t. of Parks &
Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004).  Mandamus properly issues
only to correct a clear abuse of discretion or the violation of a duty imposed by law
when there is no other adequate legal remedy.  See Walker v. Packer, 827 S.W.2d
833, 839 (Tex. 1992).  That a party must have no other adequate remedy at law is a
“fundamental tenet” of mandamus practice.  In re State Bar of Texas, 113 S.W.3d
730, 734 (Tex. 2003) (quoting Walker, 827 S.W.2d. at 839).  The denial of a plea to
the jurisdiction, which relator challenges here, is an incidental ruling and not subject
to review by mandamus because the relator has an adequate remedy by ordinary
appeal.  See id.; see also Miranda, 134 S.W.3d at 226 (stating standard of review for
appeal challenging ruling on plea to jurisdiction).
          Because relator has an adequate remedy by ordinary appeal, I concur in
denying the petition.  See Tex. R. App. P. 52.8(a).
 
 
                                                                        Evelyn V. Keyes
                                                                        Justice


Panel consists of Chief Justice Radack and Justices Keyes and Alcala.